USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC#:
DATE FILED: OO

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LA DOLCE VITA FINE DINING COMPANY

LIMITED and LA DOLCE VITA FINE DINING
GROUP HOLDINGS LIMITED, Case No. 19 Misc, 536 (ALC)
Petitioners,

- against - AMENDED

ZHANG LAN, GRAND LAN HOLDINGS GROUP PROTECTIVE ORDER
(BVI) LIMITED, and QIAO JIANG LAN
DEVELOPMENT LIMITED f/k/a SOUTH BEAUTY
DEVELOPMENT LIMITED,

Respondents.

 

 

WHEREAS, the Court finds that good cause exists for the issuance of a protective order
pursuant to Fed. R. Civ. P. 26(c) to protect the confidentiality of non-public and sensitive
information that the parties to this action (the “Parties,” and each individually, a “Party”) or non-
parties to this action may need to disclose in connection with discovery in this action;

IT IS HEREBY ORDERED that the Parties, their respective officers, agents, directors,
employees and attorneys, and all other persons and entities with actual notice of this Order shall
adhere to the following terms governing any party’s or non-party’s disclosure of confidential or
sensitive documents and information:

1, With respect to “Discovery Material” — i.e., documents or information of any kind
produced or disclosed in the course of discovery in this action — that a Party or non-party has
designated as “Confidential” pursuant to this Order, no person subject to this Order may disclose
such Confidential Discovery Material to anyone else except as expressly permitted under this

Order.

 

 
2.

The Party or person producing or disclosing Discovery Material (the “Producing

Party”) may designate as Confidential only the portion of such material that it reasonably and in

good faith believes consists of:

(a)

(b)

(c)

(d)

(e)

(p
(g)

3.

Previously non-disclosed financial information (including but not limited to °
profitability reports or estimates, percentage fees, design fees, royalty rates, sales
reports and sale margins);

Previously non-disclosed information relating to clients or customers, including
but not limited to clients’ accounts, assets, addresses and affiliations;

Previously non-disclosed information relating to auctions of artworks or
otherwise to the sale, purchase, transfer or assignment of artworks or other assets;
Previously non-disclosed material relating to the ownership or control of any non-
public company;

Previously non-disclosed business plans or marketing plans;

Any information of a personal or intimate nature regarding any individual; or

Any other category of information given confidential status by this Court after the
date of this Order.

With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility.

4,

A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

 
the reporter will bind the transcript of the designated testimony in a separate volume and mark it
as “Confidential Information Governed by Protective Order”; or (b) notifying the reporter and all
counsel of record, in writing within 30 days after a deposition has concluded, of the specific
pages and lines of the transcript that are to be designated “Confidential,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated
transcript in their possession or control as directed by the Producing Party or its counsel. During
the 30-day period following a deposition, all Parties will treat the entire deposition transcript as if
it had been designated Confidential.

5, If at any time before the conclusion of this action a Producing Party realizes that it
should have designated as Confidential some portion(s) of Discovery Material that it previously
produced without any such designation, the Producing Party may so designate such material by
notifying all Parties in writing. All persons and entities subject to this Order shall thereafter treat
such designated portion(s) of the Discovery Material as Confidential. The Producing Party shall
within three business days after giving such notice provide all other Parties with replacement
versions of the Discovery Material in question that bear the “Confidential” designation.

6. Nothing contained in this Order shall be construed as: (a) a waiver by a Party or
non-party of his, her or its right to object to any discovery request or subpoena; (b) a waiver of
any privilege or protection; or (c) a ruling regarding the admissibility at trial of any document,
testimony or other evidence.

7, When a Producing Party has designated Discovery Material as Confidential, other
Parties and non-parties subject to this Order may disclose such information only to the following
persons:

(a) The Parties to this proceeding (including any appeals hereto);

 
(b)

(c)

(d)

(e)

(f)

(g)

(h)

Q)

The insurers of any of the Parties involved in this proceeding, and counsel to such
insurers; |

Counsel retained specifically for this proceeding, including any paralegal, clerk or
other assistant whom outside counsel employs and assigns to the matter;

Outside vendors or service providers (such as copy-service providers and
document-management consultants) that counsel hire and assign to this
proceeding;

Any mediator or arbitrator whom the Parties engage in this matter or whom this
Court appoints, provided that that person has first executed a Non-Disclosure
Agreement in the form annexed hereto as Exhibit A;

As to any document, its author, its addressee, and any other person indicated on .
the face of the document as having previously received a copy of the document,
Any witness who a Party’s counsel believes in good faith may be called to testify
at trial or a deposition in this proceeding, provided that that person has first
executed a Non-Disclosure Agreement in the form annexed as Exhibit A;

Any person whom a Party retains to serve as an expert witness or otherwise
provide specialized advice to counsel in connection with this proceeding,
provided that that person has first executed a Non-Disclosure Agreement in the
form annexed as Exhibit A;

Stenographers engaged to transcribe depositions that the Parties conduct in this
proceeding; and

This Court, including any appellate court, its support personnel, and court

reporters.

 

 
8, Before disclosing any Confidential Discovery Material to any person referred to
in the subparagraphs of paragraph 7 who is not either (a) a Party to this action, (b) counsel
retained specifically for this action, or (c) an individual who fits the description in subparagraphs
7(c), 7(f) and 7(i)-(j) above, counsel must provide a copy of this Order to such person, who must
sign a Non-Disclosure Agreement, in the form annexed as Exhibit A, stating that he or she has
read this Order and agrees to be bound by its terms. Counsel must retain each signed Non-
Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either before the
person is permitted to testify (at deposition or trial) or at the conclusion of the case, whichever
comes first.

9, This Order binds the Parties and non-parties subject to this Order to treat as
Confidential any Discovery Materials so classified. The Order does not, however, make any
finding regarding the confidentiality of any Discovery Materials, and the Court retains full
discretion to determine whether to afford confidential treatment to any Discovery Material
designated as Confidential under this Order.

10. In filing Confidential Discovery Material with this Court, or filing portions of any
pleadings, motions or other papers that contain such Confidential Discovery Material
(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the
Confidential Court Submission via the Electronic Case Filing System. In accordance with Rule
6.C of the Court’s Individual Practices, any Party that seeks to file Confidential Discovery
Material under seal must first obtain leave of the Court to do so, and any sealing request must
include the Party’s proposed redactions. If leave to file under seal is granted, the Party must also

file redacted copies of the document(s) in question with the Clerk of the Court.

 
11. Any Party that objects to a designation of confidentiality may at any time before
the trial of this action serve the Producing Party’s counsel with a written notice specifying the
grounds for the objection. If the Producing Party and the objecting party cannot reach an
agreement regarding the objection, then counsel for the affected parties will address their dispute
with the Court in accordance with Rule 2.A of the Court’s Individual Practices,

12. Any Party or non-party that requests additional limits on disclosure (such as
“attorneys” eyes only” designations in extraordinary circumstances) may at any time before trial
serve the recipient Parties’ counsel with a written notice specifying the grounds for the request.
If the parties cannot reach an agreement on the request, the affected parties’ counsel will address
their dispute with the Court in accordance with Rule 2.A of the Court’s Individual Practices.

13. Recipients of Confidential Discovery Material under this Order may use such
material solely for the prosecution and defense of this proceeding and any appeals herein, and
not for any other purpose or in any other litigation or other judicial or arbitral proceeding.
Nothing contained in this Order, however, shall affect or restrict a Party’s or non-party’s rights
with respect to its own documents or information produced or disclosed in this action.

14. Nothing in this Order shall prevent any Party or non-party from producing any
Confidential Discovery Material in its possession in response to a lawful subpoena or other
compulsory process, or if required to produce by law or by any government agency having
jurisdiction; provided, however, that any such Party must first, if legally permissible, give
written notice to the Producing Party as soon as reasonably possible and, if permitted by the time
allowed under the disclosure request, at least ten days before any disclosure. Upon receiving

such notice, the Producing Party shall bear the burden of opposing compliance with the

 
subpoena, other compulsory process, or other legal notice if the Producing Party deems it
appropriate to do sO,

15. Each person who has access to Discovery Material designated as Confidential
pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent
disclosure of such material.

16. | Within 60 days of the final disposition of this action or the actions listed in
paragraph 7(a), whichever is later, including all appeals thereof, all recipients of Confidential
Discovery Material must either return it (including all copies thereof) to the Producing Party or,
upon permission of the Producing Party, destroy such material (including all copies thereof). In
either event, by the 60-day deadline, the recipient must certify its return or destruction of
Confidential Discovery Material by submitting a written certification to the Producing Party
affirming that the recipient has not retained any copies, abstracts, compilations, summaries or
other forms of reproducing or capturing any of the Confidential Discovery Material.
Notwithstanding this provision, the Parties’ attorneys in this action may retain an archival copy
of all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence or
attorney work product, even if such materials contain Confidential Discovery Material. Any
such archival copies that contain or constitute Confidential Discovery Material will remain
subject to this Order.

17. This Order shall survive the conclusion of this action and shall continue to be
binding upon all Parties and all non-parties that are subject to this Order and to whom

Confidential Discovery Material is produced or disclosed.

 

 
18. This Court shall retain jurisdiction over all persons and entities subject to this
Order to the extent necessary to enforce any obligations arising under the Order or to impose
sanctions for any violation of the Order.

SO ORDERED.

Dated: New York, New York
March (9, 2020 / o~

ANDREW L. CARTER, JR.
United States District Judge

 

 
